Citation Nr: 1227358	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a depressive disorder (claimed as nerves).



WITNESSES AT HEARING ON APPEAL

Appellant, H.K., and D.K.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2004 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for memory loss, headaches, and a depressive disorder (claimed as nerves).  In a decision issued in October 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In November 2011, the Court issued a judgment that affirmed the Board's denial of service connection for memory loss and headaches, and vacated the Board's decision regarding the denial of service connection for a depressive disorder (claimed as nerves) and remanded the matter for readjudication consistent with the instructions outlined in its November 2011 memorandum decision.  In May 2012, additional argument was received from the Veteran.

As an initial matter, the Board finds that the matter of the Veteran's representation requires explanation.  At the time of the Board's December 2009 decision, the Veteran was represented by The American Legion, a Veterans Service Organization (VSO).  Thereafter, he appealed the Board decision to the Court as a pro se (unrepresented) appellant.  While his claim was pending before the Court, in November 2010, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, designating Jan Dils, Esq., as his representative in all matters pending before VA.  However, in correspondence received in December 2010 Ms. Dils advised VA that she was withdrawing as the Veteran's attorney of record.  The Veteran has not appointed another representative (either VSO or attorney) to assist him in his claim (either before the Court or before the Board), and is pursuing his claim as a pro se claimant.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  
The appeal is REMANDED to the Roanoke, Virginia RO.  VA will notify the appellant if any action on his part is required.


REMAND

In October 2009, the Board denied the Veteran's claim of service connection for a depressive disorder, noting that while he had a diagnosis of such, the preponderance of the evidence was against a finding that such disability was related to his service.  In reaching this conclusion, the Board relied on a March 2004 VA examiner's report opining that the Veteran's depression was not related to his service, and found that it was more probative than statements from the Veteran's private physician who indicated that the Veteran was disabled from the military because of nervous problems.  The Board explained, "[T]he March 2004 VA examiner's opinion that the Veteran's current depressive disorder is related to his general medical condition (i.e., his chronic pain), and not his military service, was based on an independent and thorough review of his entire medical history."  However, in the Court's November 2011 memorandum decision, it noted that the March 2004 VA examiner stated in his report that he did not have access to the Veteran's claims file.  Therefore, the Board's statement of reasons and bases was inadequate.  

The Board observes that while the March 2004 VA examiner did not have access to the Veteran's claims file, he was able to review the Veteran's records (which he brought to the examination), and the  opinion was based on a review of such records as well as interview with the Veteran.  Nevertheless, the examiner may not have had access to all of the treatment records in the claims file.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine etiology of his depressive disorder.  The Veteran's claims file (to specifically include his service treatment records, postservice treatment records, lay statements, and the other medical opinions already of record) must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability?

(b) For each psychiatric disability diagnosed, please opine whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service.  

The examiner must explain the rationale for all opinions.  

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

